Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 16, 2020

The Court of Appeals hereby passes the following order

A20I0149. DARRELL THOMAS v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SU19CR0719




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 16, 2020.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.